 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     LISA FARRELL,
11                                                          Case No.: 2:19-cv-00029-GMN-NJK
            Plaintiff(s),
12                                                                          Order
     v.
13                                                                    [Docket No. 10]
     MANTERIS-SUNSTRUM COMPANIES,
14   LLC,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s renewed motion for entry of default judgment. See
17 Docket No. 10. The Court SETS that motion for a hearing at 11:00 a.m. on December 4, 2019.
18 The Court will hear argument on the motion generally. In addition, however, Plaintiff must be
19 prepared at that hearing to “prove-up” the amount of her damages and to establish that she is
20 entitled to each form of relief being sought in the event default judgment is entered. Plaintiff
21 herself must appear personally and be prepared to testify, in addition to submitting thereat any
22 documentary evidence that Plaintiff wishes to be considered.
23         Plaintiff must also file a supplemental brief addressing the following:
24         •   whether an award of liquidated damages is available in this case, as it does not appear
25             that liquidated damages are sought in the complaint, see Docket No. 1 at 8 (prayer for
26             relief); see also Fed. R. Civ. P. 54(c) (“A default judgment must not differ in kind from,
27             or exceed in amount, what is demanded in the pleadings”); Philip Morris USA, Inc. v.
28

                                                     1
 1               Castworld Prods., Inc., 219 F.R.D. 494, 499 (C.D. Cal. 2003) (“the demand for relief
 2               must be specific”);
 3         •     whether an employer’s failure to participate in administrative proceedings constitutes
 4               evidence of willfulness as required to obtain liquidated damages, compare Mot. at 9
 5               (quoting case law that willfulness is shown through the reckless disregard for whether
 6               the underlying conduct is prohibited) with id. at 10 (arguing that willfulness exists here
 7               based on Defendant’s failure to participate in subsequent administrative proceedings);
 8               and
 9         •     if an award of liquidated damages is available, the manner and quantum of the factual
10               showing needed to obtain such relief in the context of default judgment.1
11 This supplemental brief must be filed by November 26, 2019.
12         IT IS SO ORDERED.
13         Dated: November 8, 2019
14                                                                 ______________________________
                                                                   Nancy J. Koppe
15                                                                 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
           1
               The instant motion states only that willfulness is a question for the jury to decide. Mot.
28 at 9.

                                                       2
